Title: To James Madison from Tench Coxe, 15 November 1813
From: Coxe, Tench
To: Madison, James


        
          Collectors office 1st. Dist. of Pennsa.Phila. Novr. 15. 1813.
          Sir
        
        I had the honor to receive your commission, of the 8th. instant for the office of Collector of the direct tax & internal revenues, thro the hands of the commissioner, to whom, in compliance with his printed circular, I made known my acceptance of that office instantly, by the return of the mail. I also proceeded to prepare & perform such other things, as the laws and instructions pointed out, and I have since applied my time and mind, almost exclusively, to the subject, and I beg leave to express my thankful sense of your confidence & goodness, on this new occasion.
        This afternoon, I recd. a letter from the Comptroller, informing me, that you had conferred upon me the naval office, or at least that a commission was sent to the Collector, John Steele, Esqre. I have had a conference with that gentleman, & with the deputy Naval officer Mr. Heysham, who is precisely acquainted with the income and expences, and I find it clear, that the receipts of the Naval officer (for himself, his deputy, Clerks, rent, stationary fuel &ca.) in 1813 will not prove more than Four Hundred Dollars. This is confirmed by persons well acquainted with the Surveyor of the port. As you have done me the honor to appoint & commission me for the Collectorship of the Revenue, and as it will certainly yield a considerable net sum, perhaps enough, for the expences of my family, and I have receved the commission and executed an act of acceptance, in due form, before this last appointment was commenced, I beg leave to express my deep and cordial sense of your great & manifest confidence & goodness, and to retain the Collectors commission & office, in the internal revenue & tax service.
        The commission and all other papers relating to the naval office of Philadelphia remain in Mr. Steeles hands. I have not seen them. My information rests upon the Comptrollers letter. From regard to the service and respect to Mr. Steele, I apprized him, that I probably should not have the pleasure to be his Colleague, from the destitution of income & emolument. I intimated the same to the Deputy Naval officer. I requested them to preserve the facts of your intention & of my prevention to accept, within their own minds, in confidence. The delicacy, attending expected vacancies, prevented my enquiries of the proper persons, concerning the emoluments of the naval office, till now.
        I cannot conclude this letter, Sir, without the strongest expressions of my sensibility, and of my sense of the new & high ties, arising from these recent & extraordinary acts of your & my countrys goodness and

confidence. I have the honor to be, Sir, your most faithful & most respectful Servant
        
          Tench Coxe
        
      